Citation Nr: 1339816	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  05-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability. 
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 

INTRODUCTION

The Veteran served on active military duty from April 1980 to April 1983.  The appeal comes before the Board of Veterans' Appeals (Board) from a appealed rating decisions in September 2003, August 2005, and February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is remanded to the RO via the Appeals Management Center  in Washington, DC.  


REMAND

Relevant to the present appeal, a combined service-connected disability evaluation of twenty percent was assigned from December 27, 2002, thirty percent from July 12, 2005, 40 percent from June 6, 2006, 50 percent from January 28, 2008, and 60 percent from July 2, 2012.  Current service-connected disabilities include degenerative disc disease of the lumbosacral spine; tinnitus;, bilateral hearing loss; right lower extremity radiculopathy, associated with degenerative disc disease of the lumbar spine; and left lower extremity radiculopathy, associated with degenerative disc disease of the lumbar spine.  

The record shows that a posterior interbody fusion at L5-S1 was performed in October 2007 and an implanted epidural electrode was performed in June 2008, and the Veteran has ongoing pharmacotherapy with multiple narcotic and multiple non-narcotic and neurosuppressive medications.  He has alleged chronic intractable low back pain despite this treatment, with the inability to obtain or retain gainful employment as a result.  

A grant of a total disability rating based on individual unemployability (TDIU) on a schedular basis requires one service-connected disability rated at 40 percent or more with additional service-connected disabilities resulting in a combined disability evaluation of 70 percent or more; or requires one disability rated 60 percent, which may include disabilities resulting from a common etiology.  38 C.F.R. § 4.16(a) (2013).  Effective July 2, 2012, degenerative disc disease of the lumbar spine was assigned the current 40 percent evaluation, and the service-connected radiculopathy of each lower extremity are of a common etiology with the degenerative disc disease.  A 10 percent evaluation has been assigned for radiculopathy of each lower extremity, effective from August 20, 2007.  Applying rules for combining ratings, the combined rating for these three disabilities of common etiology results in a single disability rating for of 50 percent, effective from July 2, 2012.  38 C.F.R. § 4.16(a).  Hence, even from the most recent, highest rated interval, from July 2, 2012, the schedular criteria for TDIU is not met.  Id.   

The Veteran's case must therefore be considered for potential referral to the Director, Compensation and Pension Service, for consideration of TDIU on an extraschedular basis if he is unemployable by reason of service-connected disabilities which fail to meet the regular schedular standards.  38 C.F.R. § 4.16(b).  The Board finds that additional development is warranted in this case to ascertain whether unemployability is present due to the Veteran's service-connected disorders, to include lumbosacral degenerative disc disease, so as to warrant referral for this extraschedular consideration.  Id.  

In a report contained within the Veteran's Social Security Administration (SSA) files, the Veteran reported taking multiple medications, including multiple narcotic medications, from three different medical sources apparently simultaneously, only one of which was VA.  VA examination reports for compensation purposes show no cognizance of this polypharmacy prescribing status.  This presents a possibility of over-medication, medication-related pain disorder, or other medication overuse, and may thus result in an inaccurate picture of the Veteran's present disability.  The Veteran has asserted that his low back disability itself results in very debilitating pain allegedly precluding all work including sedentary work.  This intractable pain disorder associated with low back disability was substantially the basis of the award of SSA disability benefits in 2010.  

VA is not bound by the findings of disability or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nevertheless while a SSA decision is not controlling for purposes of VA adjudication, it is pertinent to the claim.  See Martin v. Brown, 4 Vet. App, 136 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App 363 372 (1992) (finding that VA's duty to assist includes obtaining records form the SSA and giving appropriate consideration and weight to such evidence; such evidence is not necessary dispositive of a Veteran's clam, but it is evidence which must be considered).  

The record reflects ongoing complaints of severe pain regardless of surgical treatments and pharmacological care.  Thus, prior to consideration of the question of referral to the Director, Compensation and Pension Service, for consideration of TDIU on an extraschedular basis, some additional evaluation of the Veteran's total treatment and medical condition picture is in order.  This additional evaluation should include a longitudinal review of the Veteran's VA and private records of prescribing, of blood and urine testing, and of any coordination of prescribing that has transpired over the course of the claim period.  A retrospective examination is then in order to attempt to ascertain the impairment, including as related to disabling pain, and whether such impairment has in the past or does currently preclude obtaining or sustaining substantially gainful employment.  

In this respect, it is also notable that the Veteran's July 2008 SSA disability report informs of past employment not only as a mechanic for a department of corrections, but also as a case manager for the same department of corrections, with the case manager position reportedly held between March 1995 and February 2005, and a mechanic position reportedly held between February 2005 and October 2007.  The Veteran reported physical, as well as administrative and management duties as a case manager, including employment supervisory duties and responsibilities in hiring and firing employees.  This past work thus presents managerial experience not disclosed at the VA examinations or indeed in the Veteran's statement submitted in January 2013, when he asserted that he had worked for 14 years as a maintenance mechanic for a state division of prisons.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of TDIU, to include any documentation of intervals of physician-prescribed bed rest for his lumbar degenerative disc disease.  Any additional VA or private treatment records must be obtained and associated with the claims file, with the Veteran's assistance, as appropriate.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  All available records of prescribing, treatment, and blood and urine testing from all indicated sources, including VA, as well as the two other listed sources of prescribed medications which are listed in the Disability Report Adult (3368) dated July 24, 2008, contained within the obtained SSA records must be obtained.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded an appropriate VA  examination by a pain management specialist with experience in addressing and evaluating pain management for disorders of the spine.  The claims file and all electronic records, including any additional evidence obtained, must be made available to the examiner for review.  

The examiner must review the entire evidence of record, to include all VA, SSA, and private records, inclusive in particular of the SSA Disability Report Adult (3368) dated July 24, 2008, obtained.  The examiner must undertake a longitudinal review of the Veteran's record of treatment and prescribing, including of pharmaceuticals obtained from sources indicated in the record.  The examiner must perform any required tests or studies to ascertain the nature and severity of any pain syndrome the Veteran may have related to his lumbar degenerative disc disease.  All tests and studies deemed necessary by the examiner must be conducted.  The tests and studies performed, and their results, must be included and discussed in the examination report.  

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the lumbar spine, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected lumbar spine disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected lumbar spine disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected lumbar spine disability.  The examiner must provide an opinion as to the role, if any, that the multiple prescribing of pain medication from different medical sources plays in the Veteran's disability picture due to chronic pain.

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  Thereafter, the RO must re-adjudicate the issue of TDIU.  If the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


